Citation Nr: 1003179	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  03-13 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability, claimed as degenerative disc disease.

2.  Entitlement to service connection for a left leg 
disability.

3.  Entitlement to service connection for a left hip 
disability.

4.  Entitlement to service connection for an acquired 
psychiatric disability, claimed as a nervous condition.

5.  Entitlement to an initial increased rating for arthralgia 
of the left shoulder, currently rated at 20 percent. 

6.  Entitlement to an initial increased rating for arthralgia 
of the left arm (elbow), currently rated at 20 percent.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to March 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Nashville, Tennessee Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In May 2007, the Board denied entitlement to an initial 
compensable evaluation for bilateral hearing loss, and 
remanded the issues currently on appeal for further 
development.  

The Veteran was diagnosed with posttraumatic stress disorder 
(PTSD) during his May 2009 VA examination.  During such 
examination, he related his PTSD to service, and again 
referred to his PTSD in his November 2009 statement.  In this 
decision, the Board grants service connection for depressive 
disorder, which is a complete grant of the benefits sought.  
In addition, the Veteran, in his November 2009 
correspondence, stated that he was sending evidence showing 
that his hearing loss is 10 percent disabling; that statement 
could be construed as an increased rating claim for bilateral 
hearing loss.  The PTSD and hearing loss matters are 
therefore referred to the RO for any action deemed 
appropriate.  

The issues of entitlement to initial increased ratings for 
arthralgia of the left shoulder and left arm (elbow) are 
remanded to the RO via the Appeals Management Center in 
Washington, DC. and addressed in the Remand portion of this 
decision.  VA will notify you if further action is required 
on your part. 


FINDINGS OF FACT

1.  The Veteran's military occupational specialty (MOS) was a 
power generator operator.

2.  Resolving any doubt in the Veteran's favor, his current 
lumbar spine, left hip, left leg (knee) disabilities are 
related to his claimed in-service injuries sustained while 
loading and unloading generators. 

3.   The medical evidence shows that the Veteran's depressive 
disorder, not otherwise specified (NOS), is causally related 
to his lumbar spine disability.


CONCLUSIONS OF LAW

1.  Spondylolisthesis of the lumbar spine was incurred during 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009). 

2.  Arthralgia of the left hip was incurred during service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2009).

3.  Chondromalacia of the left patella is proximately related 
to the lumbar since disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2009).

4.  Depressive disorder, NOS, is causally related to the 
lumbar spine disability.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.310 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

In light of the fully favorable decision below, the Board 
finds that no further discussion of VCAA compliance is 
warranted.  Bernard v. Brown, 4 Vet. App. 384 (1993); 
Pelegrini v. Principi, 17 Vet. App. 412, (2004).


II.  Legal Criteria - Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2009).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims stated that "a Veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


III.  Analysis

a.  Lumbar Spine Disability

The medical evidence shows that the Veteran currently has a 
lumbar spine disability, diagnosed as spondylolisthesis and 
chronic low back pain.  

The Veteran attributes his current low back problems to the 
duties he performed in the military as a generator mechanic; 
his MOS was a power generator operator.  
He asserts that he was the only generator mechanic in his 
battalion from October 1975 to March 1977, and as a result 
suffered joint pain.  He states that, during service, he 
injured his lower back several times while loading and 
unloading generators.  

Review of the record shows no evidence of low back 
complaints, treatment, or disabilities.  However, the Board 
observes that, during service in January 1976, the Veteran 
sustained a muscle strain of the left arm and shoulder while 
loading a generator.  As indicated, the Veteran is currently 
service-connected for arthralgia of the left arm and 
shoulder.  

Also, there is evidence of back treatment within the first 
post-service year.  In this regard, a private chiropractor, 
C.W., indicated that although he does not still have the 
Veteran's treatment records, he did treat the Veteran in 1978 
for low back pain.  See C.W.'s March 2002 statement.  

Statements received from the Veteran's friends and brother 
reflect that the Veteran had back problems after leaving the 
military.  See lay statements received in May 2002.  

According to a February 2003 statement, a private physician 
noted that the Veteran has chronic low back pain and stated 
that such back pain "could have occurred in the Army while 
moving heavy generators just as easily as in other 
occupations." 

According to a statement received in June 2003, C.W., the 
Veteran's chiropractor, stated that the Veteran received 
treatment for pain in the low back, knee, and leg since 1979.  

A June 2007 VA examination resulted in a diagnosis of 
spondylolisthesis of the lumbar spine.  The examiner opined 
that it is at least as likely as not that the Veteran's 
lumbar spine disability is causally related to an injury 
sustained during service.   

Based on the foregoing evidence, the Board finds that the 
evidence of record is in relative equipoise as to whether the 
Veteran's lumbar spine disability is related to his military 
service.  Although there is no evidence of back problems 
during service, the Board finds credible the Veteran's 
contention that he injured his lower back while loading and 
unloading generators during service, as there is evidence 
that he sustained injury (albeit to his left arm and 
shoulder) while loading a generator (see January 1976 service 
treatment record), and his MOS was a power generator 
operator.  Moreover, his private chiropractor indicated that 
he treated the Veteran for back pain within one year of 
service discharge.  

Thus, given the credible evidence of claimed in-service back 
injury, evidence of back treatment within one year of service 
discharge, the lay statements, and the positive etiology 
opinion provided by the June 2007 VA examiner, the Board 
finds that service connection for spondylolisthesis of the 
lumbar spine is warranted. 



B.  Left Leg and Hip Disability

The Veteran is currently diagnosed with left hip arthralgia 
and chondromalacia of the left patella; he essentially 
attributes such disabilities to his generator operator duties 
during service.  

On review, the Board finds that the evidence is in relative 
equipoise as to whether the Veteran's left leg and hip 
disabilities are related to his service.  Although there is 
no evidence of in-service leg and/or hip complaints, the 
Veteran's contention that he sustained injury to his left leg 
and hip while loading and unloading generators during service 
could have occurred given his duties as a power generator 
operator.  

Additionally, as indicated, according to a statement received 
in June 2003 from C.W., the Veteran received treatment for 
pain in the knee and leg (in pertinent part) since 1979.  
Moreover, the June 2007 VA examiner opined that it is at 
least as likely as not that the Veteran's complaints 
regarding his lower extremity, in pertinent part, are 
causally related to a service-connected injury resulting in 
his present history of arthralgia. 

Therefore, given the Veteran's contentions, his MOS, C.W.'s 
statement, and the positive etiology opinion provided by the 
June 2007 VA examiner, the Board finds that service 
connection for arthralgia of the left hip and chondromalacia 
of the left patella is warranted.  

C.  Psychiatric Disability

The Veteran is currently diagnosed with depressive disorder, 
NOS.  He does not contend nor does the evidence show that he 
developed depression during service.  Rather, he attributes 
such disability to the chronic pain he experiences from his 
lumbar spine and left leg/hip disabilities, as well as his 
service-connected left arm and shoulder disabilities.    

With regard to the etiology of the Veteran's depressive 
disorder, the June 2007 VA examiner deferred to the 
appropriate examiner, but stated that if a psychiatric 
component does exist, it may accentuate the Veteran's 
perceived severity of pain.  

Thereafter, in May 2009, the Veteran underwent a VA 
psychiatric examination, and the examiner opined that the 
Veteran's depressive disorder is at least as likely as not 
related to his back disability.  The examiner based her 
opinion on a review of the evidence in the claims folder, and 
her experience as a clinical psychologist who practices in 
the field of pain management.  The examiner explained that 
mental disorders, such as depression, can result from or be 
exacerbated by chronic pain.  She also noted that the Veteran 
reported that his depressed mood started at a time after his 
chronic pain began.  The examiner also explained that the 
Veteran's changes in functional ability and decreased 
physical activity related to his chronic pain can lead to 
negative emotions and a sense of hopelessness.  It was also 
noted that social isolation as a result of chronic pain can 
lead to a depressed mood.  

Inasmuch as the May 2009 VA psychologist opined that the 
Veteran's depressive disorder is at least as likely as not a 
result of the Veteran's back disability, which has been 
service-connected herein, the Board finds that service 
connection for a depressive disorder, NOS, is warranted.


ORDER

Entitlement to service connection for spondylolithesis of the 
lumbar spine is granted.  

Entitlement to service connection for arthralgia of the left 
hip is granted.  

Entitlement to service connection for chondromalacia of the 
left patella is granted.  

Entitlement to service connection for a depressive disorder 
is granted.  


REMAND

In a July 2009 rating decision, the RO granted service 
connection for arthralgia of the left shoulder, and 
arthralgia of the left arm (elbow), assigning separate 10 
percent evaluations, effective from March 29, 2002 and 
separate 20 percent evaluations from June 21, 2007.  

The Veteran's statements contained in his November 2009 
correspondence could be construed as a notice of disagreement 
as to the evaluations assigned for arthralgia of the left 
should and left arm.  Since the appellant filed a timely 
notice of disagreement with respect to the evaluation, the 
Board's jurisdiction has been triggered.  At this point, the 
issues must be REMANDED, per Manlincon v. West, 12 Vet. 
App. 238 (1999), so that the RO can issue a statement of the 
case on the underlying claims of entitlement to increased 
ratings for arthralgia of the left shoulder and left arm 
(elbow).

In light of the foregoing, the case is REMANDED to the RO for 
the following development:

The RO should readjudicate the issues of 
entitlement to initial increased ratings 
for arthralgia of the left shoulder and 
left arm (elbow).  If the claims remain 
denied, the RO is directed to promulgate 
a statement of the case on these issues 
and to provide the appellant with the 
appropriate notice of appellate rights.  
If the claims are not resolved to the 
appellant's satisfaction, he should be 
provided with a statement of the case and 
an appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if a 
timely substantive appeal is submitted.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


